UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
               ________

                No. 13-4144
                __________

     TOBIAS BERMUDEZ CHAVEZ, et al.,
                      v.
     DOLE FOOD COMPANY, INC., et al.
         (D. Del. No. 1-12-cv-00697)
                    ____

       JULIO ABREGO ABREGO, et al.,
                      v.
      DOLE FOOD COMPANY, INC., et al.
         (D. Del. No. 1-12-cv-00698)
                    _____

ALVARADO ALFARO MIGUEL FRANCISCO, et al.,
                     v.
     DOLE FOOD COMPANY, INC., et al.
        (D. Del. No. 1-12-cv-00699)
                   _____

     JORGE LUIS AGUILAR MORA, et al.,
                      v.
      DOLE FOOD COMPANY, INC., et al.
         (D. Del. No. 1-12-cv-00700)
                    _____

       EDWIN AGUERO JIMENEZ, et al.,
                      v.
      DOLE FOOD COMPANY, INC., et al.
         (D. Del. No. 1-12-cv-00701)
                    _____

    GONZALEZ ARAYA FRANKLIN, et al.,
                     v.
     DOLE FOOD COMPANY, INC., et al.
        (D. Del. No. 1-12-cv-00702)
                        TOBIAS BERMUDEZ CHAVEZ, et al.,
                                     Appellants
                                  __________

                    On Appeal from the United States District Court
                            for the District of Delaware

               (D.C. Nos. 1-12-cv-00697, 1-12-cv-00698, 1-12-cv-00699,
                  1-12-cv-00700, 1-12-cv-00701, and 1-12-cv-00702)
                    District Judge: Honorable Richard G. Andrews




PRESENT: McKEE, Chief Judge, AMBRO, FUENTES, SMITH, FISHER,
         CHAGARES, HARDIMAN, GREENAWAY, JR., VANASKIE,
         SHWARTZ, KRAUSE, and NYGAARD1, Circuit Judges

                                        ORDER

       A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc at the convenience of the Court. The

opinion and judgment entered on August 11, 2015 are hereby vacated.

                                                        By the Court,


                                                        s/ Theodore A. McKee
                                                        Chief Circuit Judge

Dated: September 22, 2015
JK/cc: All Counsel of Record




1 As to panel rehearing only; will participate as a member of the en banc court pursuant
to 3d. Cir. I.O.P. 9.6.4.